The defendant was tried and convicted of murder in the first degree for the killing of Karl Hermann, and he was sentenced to suffer death in accordance with the verdict of the jury. On an affidavit for appeal, signed and sworn to by his attorney, an appeal was granted to this court. The Attorney-General moves to dismiss the appeal because the affidavit for appeal was not signed and sworn to by the defendant as required by the statute. The motion was taken with the case.
Section 4086, Revised Statutes 1919, reads:
"In all cases of final judgment rendered upon any indictment or information, an appeal to the Supreme Court or Court of Appeals shall be allowed the defendant, upon complying with the following conditions: First, such appeal must be made during the term at which such judgment is rendered; and second, the defendant shall, during the same term, file in the court his affidavit, stating that such appeal is not made for vexation or delay, but because he believes himself to be aggrieved by the judgment or decision of the court."
In State v. Mericle, 245 Mo. 548, 549, we said: "The right of appeal is statutory, and as the filing of an affidavit in the form prescribed by said section is made one of the conditions upon which an appeal shall be allowed, and such affidavit was not filed in this case, the motion to dismiss the appeal must be sustained." In State v. Leonard, 250 Mo. 406, 408, WALKER, J., said: "No right of appeal existed at common law; being purely of statutory creation, the Legislature may grant, withdraw or restrict the right as its discretion prompts in criminal as well as in civil cases. In order that a party may avail himself of the right to an appeal, he must conform to the requirements of the statute creating the right."
Statutes authorizing an appeal in a criminal case must be strictly followed. [17 C.J. 14.]
It is significant that in civil proceedings the statute expressly provides that an appeal may be allowed on the *Page 189 
affidavit of the appellant of his agent. [Sec. 1471, R.S. 1919.]
In conformity with the foregoing rulings, it was held in State v. Meed, 124 Mo. App. 413, 416: "The statute provides that the defendant shall make the affidavit. His agent or attorney is nowhere authorized to make it for him, hence the affidavit made by defendant's attorney was a nullity and did not authorize the justice to grant the appeal."
In State v. Birron, 164 Mo. App. 212, 214, the court said: "The statute makes no provision for an affidavit for appeal to be filed by an agent in a criminal case as may be done in a civil. . . . The right of appeal is purely a statutory right, and the mode of procuring it therein must be substantially followed. The statute having provided that the party taking the appeal shall make the affidavit, no one else can make it for him. . . . It has been expressly held that an affidavit for appeal by any other person than the party convicted is a nullity under that section." [Citing State v. Meed, supra.]
It is often said that hard cases make bad law. The fact that appellant was convicted of first degree murder and sentenced to be hanged should not sway us from our plain duty to declare the law as it is written. However, the result in the instant case does not deprive the defendant of the right to have his case reviewed by this court. Sentence was pronounced on April 29, 1922. Appellant has one year from that date to get his case before us for review by writ of error, under Section 1487, Revised Statutes 1919, if so advised.
The conclusion reached points out the need of amendment of Section 4086 by the Legislature in order to give a defendant deprived of his life or liberty by the judgment of a court as great latitude in the method of taking an appeal as is provided for an appellant in a civil case where only property rights are involved. An intentional discrimination in favor of an appellant in a civil case, as against one convicted of crime, would be a moral wrong. *Page 190 
The affidavit not having been made by the defendant, the court was not authorized to grant the appeal. The motion to dismiss is sustained and the appeal is dismissed. Railey and Davis, CC.,
concur.